DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-5, 8-9, 11, 13, 16 & 18 (the claimed invention) are allowed.
The terminal disclaimer for 15/931786, 16/881528, 16876736 & 16918727 was submitted on 3/17/22.


Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/7/22 has been entered.


Reasons for Patent Eligibility under 35 USC §101


The claimed invention overcomes 101 via the applicant’s arguments (6/27/22) directed to at least p. 14 as well as the additional arguments presented via email correspondence on 7/13/22 in conjunction with the Examiner Amendments.  The claimed subject matter, when considered as a whole or taken in combination, are integrated into a practical application in some other meaningful way beyond generally linking the use of the judicial exception.  

[7/13/22 email] “As we discussed yesterday, the claimed data structure of the virtual share accounts is different from those of a typical VSE system in several ways that provide the technical advantages noted in our last response. First, the single purpose tables which are dynamically created responsive to receiving a member healthcare bill, and define a temporary virtual bill account specifically used to satisfy the given member healthcare. Second, the virtual bill account maps the given member healthcare bill to the respective member accounts that will be participating in that specific bill, so that these specific members will have transparency into the transactions used to satisfy the bill for regulatory compliance. Third, the virtual bill accounts are externally addressable, meaning that the virtual bill account itself can be accessed directly for payment of the given member healthcare bill, as opposed to prior approaches such as the notional sub-accounts discussed further at paragraph 0062 of the present application.”



EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Woodson (Applicant’s representative) on 7/12/22 and subsequent email correspondence.

The application has been amended as follows: 

Claim 1. (Currently amended) A computing device comprising:
a memory and a processor configured to cooperate with the memory to operate a virtual share exchange (VSE) platform by
establishing member sharing accounts on the VSE platform for respective members of the VSE platform for receiving electronic deposits from the respective members from external payment sources to be used for sharing payment of member healthcare bills across a plurality of the member sharing accounts, the member sharing accounts having unique identifiers (IDs) 
establishing healthcare provider accounts on the VSE platform for healthcare providers issuing 
receiving a given member healthcare bill issued by a given healthcare provider, 
matching and allocating payment amounts of the given member healthcare bill to member sharing accounts on a member-to-member basis based upon member agreement to share in payment of the given member healthcare bill,
dynamically generating in real time a single purpose table in a database on the VSE platform responsive to receiving the given member healthcare bill submitted for payment sharing corresponding to the given healthcare provider, the single purpose table defining a temporary virtual bill account solely for reconciliation of the respective member healthcare bill, the temporary virtual bill account being externally addressable through a routing number and a unique account number,
the single purpose table linking the given member healthcare bill to the unique IDs of the member sharing accounts of members sharing in the given member healthcare bill so that temporary virtual bill account are viewable to given member healthcare bill, 

electronically transferring funds from the member sharing accounts to the healthcare provider account for the given healthcare provider that issued the given member healthcare bill using the externally addressable routing number and unique account number of the temporary virtual bill account based upon the table and without transferring the funds between the member sharing accounts, and
closing and archiving the virtual bill account upon electronically transferring the funds to the healthcare provider account for the given healthcare provider that issued the member healthcare bill, the archived virtual bill account providing an auditable ledger for the transactions in the temporary virtual bill account.

Claim 2. (Cancelled)

Claim 3. (Currently amended) The computing device of claim 1 wherein the processor is further configured to generate graphical user interfaces (GUIs) for viewing the transactions in the temporary virtual bill account. 

Claim 4. (Currently amended) The computing device of claim 3 wherein the GUIs display an aggregated sum of the transactions as a single sharing transfer credit to be transferred to the healthcare provider account of the given healthcare provider that issued the given member healthcare bill.

Claim 5. (Currently amended) The computing device of claim 4 wherein the GUIs further display all of the the transactions.

Claim 7. (Cancelled)

Claim 8. (Currently amended) The computing device of claim 1 wherein the processor is further configured to publish the allocated payment amounts to each of the member sharing accounts of the electronically transferring of funds comprises electronically transferring after the publishing period has expired.

Claim 9. (Currently amended) The computing device of claim 1 wherein the processor is further configured to receive pre-payment requests issued by the healthcare providers for funding prior to performing healthcare services, and configured to dynamically generate in real time single purpose tables defining temporary virtual bill accounts for payment sharing for pre-payment requests.

Claim 10. (Cancelled).

Claim 11. (Currently amended) A method comprising:
establishing member sharing accounts at a server defining a virtual share exchange (VSE) platform for respective members of the VSE platform for receiving electronic deposits from the respective members from external payment sources to be used for sharing payment of member healthcare bills across a plurality of the member sharing accounts, the member sharing accounts having unique identifiers (IDs) 
establishing, at the server, healthcare provider accounts on the VSE platform for healthcare providers issuing the member healthcare bills;
receiving, at the server, a given member healthcare bill issued by a given healthcare providers; 
matching and allocating, at the server, payment amounts of the given member healthcare bill to member sharing accounts on a member-to-member basis based upon member agreement to share in payment of the given member healthcare bill;
 dynamically generating in real time a single purpose table in a database on the VSE platform responsive to receiving the given member healthcare bill submitted for payment sharing at the servercorresponding to the given healthcare provider, the single purpose table defining a temporary virtual bill account solely for reconciliation of the respective member healthcare bill, the temporary virtual bill account being externally addressable through a routing number and a unique account number; 
the single purpose table linking the given member healthcare bill to the unique IDs of the member sharing accounts of members sharing in the given member healthcare billtemporary virtual bill account are viewable to given member healthcare bill; 

at the server, electronically transferring funds from the member sharing accounts healthcare provider account for the given healthcare provider that issued the given member healthcare bill using the externally addressable routing number and unique account number of the temporary virtual bill account at the server based upon the single purpose table and without transferring the funds between the member sharing accounts; and
closing and archiving the virtual bill account, at the server, upon electronically transferring the funds to the healthcare provider account for the given healthcare provider that issued the member healthcare bill, the archived virtual bill account providing an auditable ledger for the transactions in the temporary virtual bill account.

Claim 12. (Cancelled)

Claim 13. (Currently amended) The method of claim 11 further comprising, at the server, generating graphical user interfaces (GUIs) for viewing the transactions in the temporary virtual bill account.

Claim 15. (Cancelled)

Claim 16. (Currently amended) A non-transitory computer-readable medium for a server having a processor and having computer-executable instructions for causing the processor to perform steps comprising:
establishing member sharing accounts defining a virtual share exchange (VSE) platform for respective members of the VSE platform for receiving electronic deposits from the respective members from external payment sources to be used for sharing payment of member healthcare bills across a plurality of the member sharing accounts, the member sharing accounts having unique identifiers (IDs) 
establishing healthcare provider accounts on the VSE platform for healthcare providers issuing the member healthcare bills;
receiving a given member healthcare bill issued by a given healthcare provider, and 
matching and allocating payment amounts of the given member healthcare bill to member sharing accounts on a member-to-member basis based upon member agreement to share in payment of the given member healthcare bill;
dynamically generating in real time a single purpose table in a database on the VSE platform dynamically generating in real time a single purpose table in a database on the VSE platform responsive to receiving the given member healthcare bill submitted for payment sharingcorresponding to the given healthcare provider, the single purpose table defining a temporary virtual bill account solely for reconciliation of the respective member healthcare bill, the temporary virtual bill account being externally addressable through a routing number and a unique account number; 
the single purpose table linking the given member healthcare bill to the unique IDs of the member sharing accounts of members sharing in the given member healthcare bill so that temporary virtual bill account are viewable to given member healthcare bill; 

electronically transferring funds from the member sharing accounts healthcare provider account for the given healthcare provider that issued the given member healthcare bill using the externally addressable routing number and unique account number of the temporary virtual bill account based upon the table and without transferring the funds between the member sharing accounts; and
closing and archiving the virtual bill account upon electronically transferring the funds to the healthcare provider account for the given healthcare provider that issued the member healthcare bill, the archived virtual bill account providing an auditable ledger for the transactions in the temporary virtual bill account.

Claim 17. (Cancelled)

Claim 18. (Currently amended) The non-transitory computer-readable medium of claim 16 further having computer executable instructions for causing the server to perform a step comprising generating graphical user interfaces (GUIs) for viewing the transactions in the temporary virtual bill account.

Claim 20. (Cancelled)

REASONS FOR ALLOWANCE

The following is an examiner' s statement of reasons for allowance: the prior art fails to teach or suggest the limitations of the claimed invention.


Based on prior art search results, the prior art of record neither anticipates nor renders obvious the claimed subject matter, as a whole or taken in combination, and does not teach:

dynamically generating in real time a single purpose table in a database on the VSE platform responsive to receiving the given member healthcare bill submitted for payment sharing corresponding to the given healthcare provider, the single purpose table defining a temporary virtual bill account solely for reconciliation of the respective member healthcare bill

The closest prior art of record includes:

Holt (US 20170193477) describes a method to facilitate a bill-payment infrastructure that offers a two-part mechanism for multiple parties (herein, "splittees") to pay their portion of an outstanding invoice/bill. One part of the mechanism handles the accounting, tracking, and notification of each splittee's portion (e.g., how much is owed and whether it was paid in full and on-time). The second part of the mechanism handles the actual bill payment from each splittee.

Goldstein (US 8583548) a system and method ranks funding sources to make payments according to user preferences and setup and verify a bill with a biller routing number and account number for the sending of a bill receiver/retriever.

Fletcher (US 20090265252) discusses a database structure which allows for mapping an invoice to multiple customers that wish to share in sub-payments.


Therefore, the claimed invention has been deemed to be allowable over the prior art of record.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

The prior art made of record, and not relied upon, considered pertinent to applicant' s disclosure or directed to the state of art is listed on the enclosed PTO-892.  
The following is a brief description for relevant prior art that was cited but not applied:	

Fabris (US 20190180363) provides a method for member-to-member cost sharing of funds between bank accounts.

Meggs (US 20060111934) provides a virtual share exchange for pooling resources into a common fund.

Bolen (WO 2021146752) provides a peer-to-peer direct sharing system for efficient payment of medical expenses with funds from the other members and the receiving member’s own contribution. 

Ivanoff (US 20150193843) provides a method of managing payments that enable linking accounts of multiple guarantors.

Teckchandani (US 20100121745) provides a method for facilitating sharing of expenses over a network.

Olliphant (US 20080195510) provides a method for managing group bill financing and providing an interface for viewing transactional details per member.

	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULMAJEED AZIZ whose telephone number is (571)270-5046.  The examiner can normally be reached on M-F 7-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULMAJEED AZIZ/Primary Examiner, Art Unit 3695